DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 17-32 are pending in this application. Claims 1-16 were previously cancelled.

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 28 November 2021 is acknowledged.
Claims 27-32 have been withdrawn from consideration. Claims 17-26 will be considered in this examination.

Drawings
The drawings are objected to because the drawings are numbered as only even numbers when they should be labeled sequential number order.  For example, the first drawing should be labeled “Fig. 1” and the second figure should be labeled “Fig. 2”, etc.  The specification should be corrected with the drawings to correlate with the drawing label changes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18 and 21 -25 are objected to because of the following informalities:  
Regarding Claim 21, the language of the claim indicates a method including the method steps of “capturing the levitating mass” and “releasing the levitating mass” while depending from a claim that is an apparatus. An appropriate correction may be to amend the claim to have the hard capture apparatus “configured to” perform the claimed functions or to include the apparatus operating according to the claimed method steps.
Regarding Claim 25, in Line 1 “close loop system” should be “close loop feedback system”. Consistent terminology is requested.  
Regarding Claims 18 and 21 -25, the claims recite structure already claimed in Claim 17 without using an article, such as, “the” or “said”.  To make the clear that the recited structure is referring to the previously established structure the use of “the” or “said” should be used.  For example in Claim 22, Line 22, “hard capture apparatus” should be “the hard capture apparatus” or “said hard capture apparatus”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not discuss claimed limitations of "microcontroller" or "push pull electronic switch".  The specification should be amended to positively include “microcontroller” and “push pull electronic switch” or amend the claims to correspond with recited structure in the specification.

Please refer to the following for guidance on the content of the specification.

(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 

Claim 17 recites the structure of “hard capture apparatus” in Line 2 but the specification does not describe what the hard capture apparatus is in sufficient detail to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  For example on Page 4, Lines 5-16 the specification describes where the hard capture apparatus is, the function of the hard capture apparatus and a preferable material composition of the hard capture apparatus but does not describe what the structure of the hard capture apparatus is.  For example there is no structural detail described that would reasonably convey to one of ordinary skill in the art how to make the hard capture apparatus.  It is also noted that the specification describes the hard capture apparatus capturing the mass during movement of the vehicle but at the same time describes the hard capture apparatus releasing the mass before the movement of the vehicle.  Therefore the specification provides descriptions of the hard capture apparatus that appear to conflict with each other as there is no further description of the hard capture apparatus.

Claims 17,24 and 25 recite the limitation “micro controller” but the specification does not discuss the use of a microcontroller to the extent to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  The specification does not mention a microcontroller.  The only discussion of any type of control structure is on Page 4, Lines 24-26 but it is only described as a control unit and not a microcontroller.  Therefore the specification does not provide the written description support for the specific microcontroller as claimed. 

Claims 18-26 depend from Claim 17 and are rejected accordingly.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claims 17 – 26 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
The claim(s) are written as a list of components without any linking between the claimed structure and replete with indefinite language due to the lack of interrelation of the listed components. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited below as an example of at least one acceptable format.
Nyberg (U.S. Patent No. 7,565,797).
Van Namen (U.S. Patent No. 6,639,496).

Claims 18-26 depend from Claim 17 and are rejected accordingly.

Regarding Claim 17, the recitation of “hard capture apparatus” renders the claim indefinite, specifically in light of the specification.  It is unclear what structure makes up a hard capture apparatus as claimed as no structure of the hard capture apparatus is claimed and the specification does not provide sufficient detail to determine what makes up the hard capture apparatus.  For the purposes of this examination the limitation “hard capture apparatus” will be any structure that contains or captures a mass.

Claims 18-26 depend from Claim 17 and are rejected accordingly.

Regarding Claims 17, 24 and 25, the recitation of “microcontroller” render the claims indefinite, specifically in light of the specification. It is unclear if the limitation is meant to impart the specific structure of a small single processor unit as inferred by the term “microcontroller” or if the limitation may refer to any type of control unit, as described in the specification.  For the purposes of this examination the limitation will be interpreted as any type of control system.

Claims 18-26 depend from Claim 17 and are rejected accordingly.

Claim 23 recites the limitation "electromagnetic coils" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear where the limitation is referring to the electromagnetic coil of Claim 17 or a different set of electromagnetic coils or if the limitation is pluralized in error.  For the purposes of this examination the limitation will be interpreted as the same electromagnetic coil of Claim 17.

Regarding Claim 26, it is unclear what is considered the claimed structure of the claim as the claim language appears to claim a thrust which is a force and not a structure.  For the purposes of this examination the claim will be interpreted as the propellant producing engine is a liquid rocket engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 21-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Willett (U.S. Pre-grant Publication 2005/0217237), hereinafter Willett, in view Schubert (U.S. Pre-grant Publication 2005/0077433), hereinafter Schubert, and Zondervan (U.S. Pre-grant Publication 2017/0297748), hereinafter Zondervan.

Regarding Independent Claim 17, Willett discloses an apparatus for producing thrust in the vehicle with the minimum ejection of propellant (Figures 1, 2 and 19) comprising the levitating mass (12), hard capture apparatus (14 and 16), hollow passageway (Figure 19 – the hull, 30, is shown as a hollow passageway), electromagnetic coil (Paragraph 0037, Lines 16-22 and Paragraph 0064 – the system includes an electromagnet, which as defined by Merriam-Webster.com is “a core of magnetic material (such as iron) surrounded by a coil of wire through which an electric current is passed to magnetize the core”; therefore the coil that is part of the electromagnet is the electromagnet coil), control system (Paragraph 0037, Lines 84-90 – the computer control connected to the electromagnet is the control system), propellant producing engine (Paragraph 0037, Lines 37-41 – the system includes a propellant producing engine).
Willett does not explicitly disclose a levitating mass position sensor, a push pull electronic switch, and a closed loop feedback system.
However, Schubert teaches a system used in rocketry that includes the use of electromagnets (Paragraph 0003) where the electromagnets affect the movement of a mass (Paragraph 0008 – the system uses electromagnets to move an object/mass) that utilizes a position sensor (Paragraph 0021) and a close loop feedback system (Figure 11 – Paragraph 0039  - the system uses a close loop feedback system as shown in Figure 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Willett to include a levitating mass position sensor and close loop feedback system, as taught by Schubert, in order to provide fine control of the electromagnetic forces (Schubert – Paragraph 0009, Lines 19-22)  to impart movement of the levitating mass and to minimize errors and allow on-the-fly modifications and/or adjustments (Schubert – Paragraph 0039, Lines 5-9) of the levitating mass.
Willett in view of Schubert do not disclose a push pull electronic switch.
However, Zondervan teaches a vehicle flight control system utilizing a moveable mass (Paragraph 0002) where the system utilizes electromagnets (Paragraphs 0053-0054 – the system uses electromagnets, 910) and a mass (920) where the system includes a push pull electronic switch (Paragraph 0054 and 00068 – it is noted that Applicant’s specification appears to describe a push pull transistor which appears to be the push pull electronic switch - the control system of the electromagnets and their respective fields switches the fields in order to control the attract/pull and repulse/push of the electromagnets, where the control system includes transistors).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Willett in view of Schubert to include a push pull electronic switch, as taught by Zondervan, in order to maintain the mass in a desired position (Zondervan – Paragraph 0054, Lines 4-6).

Regarding Claim 18, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above. Willett further discloses the levitating mass, hard capture apparatus, hollow passageway, propellant producing engine have the composition resistant to the maximum propellant pressure and the maximum thermal range of trapped propellant (Paragraph 0037, Lines 11-14, 37-41 Paragraph 0040, Lines 13-17 and Paragraph 0055 – the levitating mass, hard capture apparatus, hollow passageway, propellant producing engine all have compositions that are resistant to the maximum pressure and thermal ranges of the trapped propellant as they are all described to be a part of the structure that contains/utilizes the trapped propellant).

Regarding Claim 21, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett further discloses the hard capture apparatus (14 and 16) is capable of capturing levitating mass during non-operation of vehicle (Figure 2 – the hard capture apparatus, 16, captures/contains the levitating mass and therefore is capable of capturing the mass during non-operation of vehicle) and releases levitating mass in electromagnetic field before vehicle's movement (Figure 1 – the hard capture apparatus releases the levitating mass and therefore is capable of releasing the mass before vehicle movement).

Regarding Claim 22, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett further discloses the hard capture apparatus is physically attached to hollow passage way (Paragraph 0055, Lines 3-7 – the hard capture apparatus, 14 and 16, as shown in Figures 1 and 19, is mounted in the hollow passageway, 30, of the vehicle hull) and contains electrical magnet (Figure 1 – the hard capture apparatus includes an electromagnet, 14, which is an electrical magnet).

Regarding Claim 23, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett further discloses electromagnetic coils to provide magnetic fields to levitate levitating mass (Paragraph 0037, Lines 16-22 and Paragraph 0064 – the electromagnet, 14, has a coil that creates magnetic fields to levitate the mass).
Further Zondervan discloses push pull electronic switch to maintain a stable levitating mass (Paragraph 0054 – the push pull electronic switch is used to maintain a desired position of the mass and therefore a stable mass).
Thus the combination Willett in view of Schubert and Zondervan disclose the limitations of Claim 23.

Regarding Claim 24, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above. 
Schubert further discloses the position sensor provides signal to the control circuits (Paragraph 0039).
Thus the combination of Willett in view of Schubert and Zondervan would result in the levitating mass position sensor to provide the signal to push pull electronic switch and control system since the push pull electronic switch and control system are part of the control circuit of the system. 

Regarding Claim 25, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett further discloses the control system controls the levitating forces for the levitating mass (Paragraph 0047).
Further, Schubert discloses the close loop system to allows adjustment of the magnetic electrical power (Paragraph 0039).
Thus the combination of Willett in view of Schubert and Zondervan would result in the levitating mass position sensor to provide the signal to push pull electronic switch and control system since the push pull electronic switch and control system are part of the control circuit of the system.

Regarding Claim 26, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett further discloses the propellant producing engine is a liquid propellant rocket engine (Paragraph 0040, Lines 27-33).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willett in view of Schubert and Zondervan as applied to claim 17 above, and further in view of Van Namen (U.S. Patent No. 6,639,496), hereinafter Van Namen.

Regarding Claim 19, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett in view of Schubert and Zondervan do not disclose the levitating mass constructed with permanent magnet.
However, Van Namen teaches an electromagnetic actuator system used in propulsion systems (Column 1, Lines 10-20) with a levitating mass (14A) wherein the levitating mass is constructed with permanent magnet (Column 4, lines 60-65 – the levitating mass, 14A, is a permanent magnet).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Willett in view of Schubert and Zondervan to make the levitating mass made of a permanent magnet since it has been held that the selection of a known material (in the present case a permanent magnet) based on its suitability for its intended use (providing a levitating mass used with electromagnets) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 20, Willett in view of Schubert and Zondervan disclose the invention as claimed and discussed above.
Willett in view of Schubert and Zondervan do not disclose the levitating mass constructed with metal structure and metal surface.
However, Van Namen teaches an electromagnetic actuator system used in propulsion systems (Column 1, Lines 10-20) with a levitating mass (14A) wherein the levitating mass is constructed with permanent magnet (Column 4, lines 60-65 – the levitating mass, 14A, is a permanent magnet, which as defined by collinsdictionary.com as “a magnet, often of steel, that retains its magnetization after the magnetic field producing it has been removed”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Willett in view of Schubert and Zondervan to make the levitating constructed of a metal structure and metal surface, in this case steel, since it has been held that the selection of a known material (in the present case steel) based on its suitability for its intended use (providing a levitating mass for use with electromagnets that is suitable for use as a permanent magnet) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sota (U.S. Pre-grant Publication 2005/0223695) shows a liquid rocket engine with a mass that may be magnetically coupled to a housing to control the exhaust through a nozzle.
Nyberg (U.S. Patent No. 7,565, 797) shows a rocket engine with a pintle/mass that may be magnetically controlled to control the exhaust through a nozzle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741